IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37781

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 351
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 10, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LOREN PAUL AREY,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of four years, for trafficking in heroin, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Loren Paul Arey pled guilty to trafficking in heroin. Idaho Code § 37-2732b(a)(6)(A).
The district court sentenced Arey to a unified term of fifteen years, with a minimum period of
confinement of four years. Arey appeals asserting that the district court abused its discretion by
imposing an excessive sentence.
       After the district court rejected a binding Idaho Criminal Rule 11 plea agreement, the
State and Arey negotiated a second binding Rule 11 agreement. The court accepted the second
binding agreement, which called for the sentence which Arey received. Thus, Arey requested
the sentence which he received. The doctrine of invited error applies to estop a party from
asserting an error when his or her own conduct induces the commission of the error. State v.


                                                1
Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not complain of
errors one has consented to or acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456,
460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short,
invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App.
1996). This doctrine applies to sentencing decisions as well as rulings made during trial. State v.
Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).          Having requested the
sentence he received through a binding Rule 11 plea agreement, Arey cannot now challenge his
sentence as an abuse of the court’s discretion.
       Therefore, Arey’s judgment of conviction and sentence are affirmed.




                                                  2